NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABOGADIS ALVARADO-MORADEL,                      No.    15-72094
AKA Abogadis Alvarado, AKA Dennis
Guzman,                                         Agency No. A206-408-448

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before:      THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Abogadis Alvarado-Moradel, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      In his opening brief, Alvarado-Moradel only raises his fear of harm in

Honduras based on his family membership. Substantial evidence supports the

agency’s determination that Alvardo-Moradel failed to establish that the harm he

fears would be on account of his membership in such group. See Ayala v. Holder,

640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social

group is established, an applicant must still show that “persecution was or will be

on account of his membership in such group” (emphasis in original)); Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free

from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Our conclusion is not affected

by the differing nexus standards applicable to asylum and withholding of removal

claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017)

(discussing Zetino v. Holder having drawn no distinction between the standards

where there was no nexus at all to a protected ground). Thus, his asylum and

withholding of removal claims fail.

                                          2                                    15-72094
      Substantial evidence supports the agency’s denial of CAT relief because

Alvarado-Moradel failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government of Honduras.

See Garcia-Milian, 755 F.3d at 1033-35 (concluding that petitioner did not

establish the necessary “state action” for CAT relief).

      We lack jurisdiction to consider Alvarado-Moradel’s cancellation of

removal and adjustment of status claims because he failed to raise them before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   15-72094